To compel payment of a balance claimed to be due relator as holder of the bills of the Government Stock Bank.
Denied February 10, 1886.
No mandamus can issue to a state officer to compel him to perform any but some unquestionable and legally defined duty. A right under statute to have the state treasurer pay some definite amount, may be enforced by mandamus; but where the liability is not recognized by the State, no suit will lie to determine it, *1007and wbat cannot be done against tbe State directly, cannot be done under color of suit against, a State officer.